       Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  UNITED STATES OF AMERICA,

  v.                                             No. 1:17-CR-0229-AT-CMS
  JARED WHEAT, JOHN
  BRANDON SCHOPP, and HI-
  TECH PHARMACEUTICALS,
  INC.,

         Defendants.


   DEFENDANTS JARED WHEAT, HI-TECH PHARMACEUTICALS,
 INC.’S, AND BRANDON SCHOPP’S BRADY MATERIALITY SHOWING
          AND MOTION FOR FORTHWITH PRODUCTION OF
            BRADY/GIGLIO/JENCKS ACT INFORMATION

       COME NOW Defendants Jared Wheat and Hi-Tech Pharmaceuticals, Inc.,

and Brandon Schopp, by and through their undersigned counsel, and respectfully

submit the following showing of materiality and request for forthwith production of

information pursuant to Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United

States, 405 U.S. 150 (1972); and 18 U.S.C. § 3500.

                                  Introduction

        At the first day of testimony on Defendants’ Franks v. Delaware motion

(Doc. 191), Agent Brian Kriplean testified that he received direction from lawyers
        Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 2 of 8




in the FDA and the United States Attorney’s Office for the Northern District of

Georgia in preparing his affidavit for a search warrant application he presented to

Magistrate Judge Vineyard on September 28, 2017. That direction included both

adding and removing language from the affidavit before it was finalized.

Additionally, based on defense counsels’ recollections,1 Agent Kriplean testified the

affidavit (and perhaps related documents) were revised a number of times before

being finalized.

         On appeal of this Court’s Report and Recommendation denying Defendants’

a Franks hearing (Doc. 314), Judge Totenberg summarized the affidavit’s alleged

omissions in her November 6, 2020 order:

      • FCC testing showed only trace amounts of anabolic steroids in the Hi-Tech
        products “not sufficient to render the products illegal”;
      • these trace amounts were revealed only after multiple rounds of increasingly
        precise testing;
      • the prohormone in the relevant substances was DHEA, a legal substance;
      • “trace amounts of anabolic steroids may remain in DHEA products as a result
        of the manufacturing process.”

Doc. 363 at 6.

         Because Judge Totenberg has found that these alleged omissions were

material, that finding is now the law of the case. This That and The Other Gift and



1
    Defendants do not yet have a transcript of the March 10, 2021 proceedings.


                                           2
      Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 3 of 8




Tobacco, Inc. v. Cobb County, 439 F.3d 1275, 1283 (11th Cir. 2006) (the law of the

case doctrine “operates to preclude courts from revisiting issues that were decided

explicitly or by necessary implication in a prior appeal.”)           So too is Judge

Totenberg’s adoption of this Court’s finding that the Government only disputed the

question of materiality and did not refute Defendants’ allegations that the affidavit

omitted and/or represented these facts. Doc. 314 at 10; Doc. 363 at 6.2 The

remaining issues for this Court’s decision are whether Defendants can show by a

preponderance of the evidence: (1) that the four facts identified above were indeed

not included in the affidavit; and (2) that Agent Kriplean omitted these facts

intentionally or with reckless disregard for the truth. Additionally, based on her

independent review, Judge Totenberg found that Agent Kriplean’s “affidavit did not

suggest that the searches would result in the discovery of evidence of other crimes,

and it is clear that the warrant application based its assertion of probable cause

entirely on the fact that the Hi-Tech products contained anabolic steroids.” Agent



2
 As a result, this Court must decline the Government’s belated request to re-open
this issue following the Franks hearing. Defendants’ motion for a Franks hearing
put the Government on notice as to the issues it raised, and the Government had a
full and fair opportunity to raise all arguments in response to it. By failing to dispute
Defendants’ allegations of misrepresentations and/or omissions in the affidavit, the
Government is now precluded from reopening and relitigating that element of
Franks. See United States v. Paul, 631 Fed. App’x 720, 723 (11th Cir. 2015) (law
of the case doctrine prevents a party from raising new arguments to relitigate claims).

                                           3
           Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 4 of 8




Kriplean’s March 10, 2021 testimony on that point cannot be reconciled with this

finding.3

                                     Statement of Facts

            At the beginning of the Franks hearing on March 10, 2021, the Court

acknowledged that the Government had provided communications to the Court for

in camera review between Agent Kriplean and a lawyer from the FDA related to

Agent Kriplean’s affidavit, included some edits and a redline word document.

Based on defense counsels’ recollections,4 the Government did not provide any

communications between Agent Kriplean and any member of the USAO or any other

Government agent to this Court pursuant to Defendants’ request for in camera

review. Doc. 377.

                      ARGUMENT AND CITATION OF ATUHORITIES

          A. DEFENDANTS ARE ENTITLED TO ALL COMMUNICATIONS AND
             OTHER WRITTEN MATERIAL, INCLUDING DRAFTS OF THE
             AFFIDAVIT   AND   ATTACHMENTS,        CONCERNING THE
             CONTENTS OF AGENT KRIPLEAN’S AFFIDAVIT UNDER
             BRADY/GIGLIO AND/OR 18 U.S.C. § 3500.

            Based on defense counsels’ recollections,5 Agent Kriplean testified on March

10, 2021 that he originally included a paragraph in his affidavit explaining the


3
    See fn. 1, supra.
4
    Id.
5
    Id.


                                              4
     Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 5 of 8




difference between the felony offense of misbranding and the misdemeanor offense

of misbranding under 21 U.S.C. § 331(1)(a): that the former requires proof of intent

to defraud or mislead. Compare 21 U.S.C. § 333(a)(1) with 21 U.S.C. § 333 (a)(2).

However, he testified that an AUSA reviewed the affidavit and directed him not to

disclose that information to the reviewing magistrate.6 Because Agent Kriplean’s

mens rea bears directly on the issues before this Court, all communications Agent

Kriplean had with any person concerning the contents of his affidavit as well as all

drafts of the affidavit are material, fall within Brady/Giglio and/or the Jencks Act

and must be produced.

      Because it is an appellant’s duty to ensure that a complete record is provided

to the reviewing court, Defendants request that all materials provided by the

Government for any in camera review prior to disclosure be made a sealed part of

the record in this matter. Vaughn v. Britton, 740 F.2d 833, 835 (11th Cir. 1984).




6
 The documents establishing this fact were not provided to defense counsel prior to
the hearing; defense counsel learned of it for the first time during Agent Kriplean’s
cross-examination testimony.


                                         5
     Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 6 of 8




    B. BECAUSE   THESE  MATERIALS   ARE  ESSENTIAL  TO
       DEVELOPING EVIDENCE SUFFICIENT TO ENSURE A FAIR
       DETERMINATION OF DEFENDANTS’ FRANKS MOTION,
       DEFENDANTS REQUEST THAT THE REMAINDER OF AGENT
       KRIPLEAN’S CROSS-EXAMINATION BE CONTINUED TO
       PROVIDE DEFENDANTS THE OPPORTUNITY TO REVIEW
       THESE MATERIALS.

      Agent Kriplean is currently scheduled to conclude his testimony tomorrow,

March 11, 2021. The Court has stated it intends to afford the defendants one hour

to complete cross-examination and an additional hour to the Government for redirect

examination. Dr. Thomas Brueggemeyer is also set to testify tomorrow, and the

Court has given the Government one hour for its direct examination and the

Defendants a total of two hours for cross-examination.

      Without sufficient time to review the materials this Motion requests and

investigate any issues related to their contents, Defendants cannot conclude their

cross-examination of Agent Kriplean, the key witness for purposes of Defendants’

Franks motion.7 Defendants thus request a recess of at least 48 hours before the

balance of Agent Kriplean’s testimony. Defendants remain prepared to proceed with

Dr. Brueggemeyer’s testimony tomorrow.


7
 At the March 9, 2021 hearing, the Court informed the parties that the Defendants
were entitled to portions of two documents following the Court’s in camera review.
At the time of this filing, the Government has not provided this information to the
Defendants.


                                        6
     Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 7 of 8




      WHEREFORE, Defendants respectfully pray that this Court order the

Government to produce forthwith all communications from any Government agent

including, but not limited to, Agent Kriplean, any FDA lawyer and any AUSA

concerning the contents of his affidavit in support of the September 28, 2017

application for search warrant and maintain any documents submitted for in camera

review in a sealed envelope in the Court’s record regardless of whether they are

produced to the Defendants. If further information is provided pursuant to this

Motion, Defendants respectfully request that the balance of Agent Kriplean’s

testimony be continued for two days, to permit Defendants sufficient time to review

these documents and perform any necessary investigation in response to their

contents, and for such other and further relief as this Court deems just and proper.


      This 11th day of March 2021.


/s/ Bruce H. Morris                           /s/ Arthur W. Leach
Bruce H. Morris                               Arthur W. Leach
Georgia Bar No. 523575                        Georgia Bar No. 442025
Finestone Morris & White                      The Law Office of Arthur W. Leach
3340 Peachtree Road NW                        5780 Windward Parkway, Suite 225
Atlanta, Georgia 30326                        Alpharetta, Georgia 30005
404-262-2500                                   404-786-6443
BMorris@FMattorneys.com                       Art@ArthurWLeach.com
 Counsel for Defendant                          Counsel for Defendant
 Jared Wheat                                    Hi-Tech Pharmaceuticals, Inc.



                                          7
     Case 1:17-cr-00229-AT-CMS Document 390 Filed 03/11/21 Page 8 of 8




/s/ James K. Jenkins                     /s/ Jack Wenik
James K. Jenkins                         Jack Wenik
Georgia Bar No. 390650                   Epstein Becker & Green, P.C.
Maloy Jenkins Parker                     One Gateway Center, 13th Floor
1506 Brandt Court                        Newark, New Jersey 07102
Boulder, Colorado 80303                  973-639-5221
303-443-9048                             jwenik@ ebglaw.com
jenkins@mjplawyers.com                   Admitted Pro Hac Vice
  Counsel for Defendant                     Counsel for Defendant
  Jared Wheat                               Hi-Tech Pharmaceuticals, Inc.


/s/ Ann M. Roan
Ann M. Roan
Law Offices of Ann M. Roan LLC
4450 Arapahoe Ave., Suite 100
Boulder, CO 80303
303-448-8818
ann@annroanlaw.com
Admitted Pro Hac Vice
   Counsel for Defendant
   Jared Wheat




                                     8
